Citation Nr: 1212668	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to increased rating for a left knee disability, currently evaluated as 10 percent disabling.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2009, the Veteran testified before a Decision Review Officer in Milwaukee, Wisconsin.  A transcript of that hearing is of record.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the Board hearing, the Veteran's Law Judge stated that testimony would be accepted as to PTSD, as well as other acquired psychiatric disabilities.  Acceptance of testimony is not a determination as to jurisdiction.  Based on the Federal Court's decision in Boggs v. Peake, 520 F.3d 1330 (Fed. Circ. 2008) that claims based on separate and distinctly diagnosed diseases must be considered separate and distinct claims, the Board finds that the only psychiatric disability at issue is whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  The Veteran did not appeal an August 2008 RO decision which found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a nervous condition (to include bipolar disorder).  Thus, that issue is not for adjudication.

The issues of entitlement to service connection for bilateral foot disability, to include as secondary to service-connected left knee disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has a right hip disability causally related to active service, or proximately due to or chronically aggravated by, a service-connected left knee disability.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has a low back disability, causally related to active service, or proximately due to or chronically aggravated by, a service-connected left knee disability.

3.  Throughout the rating period on appeal, the Veteran's left knee disability has been manifested by complaints of limitation of motion due to pain, locking, and giving way; objectively the clinical evidence reflects a knee with no instability, and no credible evidence that his extension is limited to 10 degrees or more, or that his flexion is limited to 60 degrees or more.

4.  The Veteran is less than credible with regard to limitation of motion and instability of his left knee.

5.  A September 2005 RO decision denied the Veteran's claim to reopen a previously denied claim for entitlement to service connection for PTSD. 

6.  Some of the evidence submitted subsequent to the September 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

7.  The evidence of record does not demonstrate that the Veteran engaged in combat with the enemy or was in fear of a hostile enemy or terrorist activity.

8.  The Veteran is less than credible with regard to an in-service stressor of a sexual assault in service, and there is no competent credible evidence of record that the Veteran was sexually assaulted in service.

9.  The competent credible clinical evidence of record does not reflect a diagnosis of PTSD based on verified in-service stressors.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in, or aggravated by, active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.310 (2011). 

2.  A low back disability was not incurred in, or aggravated by, active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256 - 5263 (2011). 

4.  Evidence received since the September 2005 RO decision that found that new and material had not been received to reopen a claim for entitlement to service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

5.  PTSD, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in February 2007, VA informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reason for the prior denial for service connection for PTSD, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, criminal investigation records, service treatment records (STRs), and the statements of the Veteran and K.W.O. in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Further, in light of the Board's finding, after reopening the previously denied claim, that the Veteran's alleged stressor is not credible, a medical examination or medical opinion is not warranted in this case, pursuant to McLenden v. Nicholson, 20 Vet. App. 79 (2006).  A remand is inappropriate where there is no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The evidence of record includes a July 2010 formal finding of unavailability of Jesse Brown VAMC (Illinois) treatment records from January 1984 through December 1990. 

Private correspondence from ARCW reflects diagnoses of bipolar disorder, PTSD, and cocaine dependence.  The correspondence lists the "reason for request" as "Social Security/Disability Determination."  No Social Security Administration (SSA) records are associated with the claims file, and there is no other evidence of record that the Veteran filed a claim for SSA benefits.  A January 2008 notation in the claims file reflects that the Veteran was not in receipt of SSA benefits.  The Board finds that a remand to obtain SSA records, if any, is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.

The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claims.  The Board, in the decision below, reopens the Veteran's claim for entitlement to service connection for PTSD; thus, SSA records, if any, would serve no useful purpose as the Veteran is already granted the benefit of his claim being reopened.  With regard to the reopened claim, the pertinent psychiatric record from ARCW is already associated with the claims file.  Moreover, the Board finds, in the decision below, that the Veteran's alleged stressor is less than credible and not verified.  Therefore, additional mental health records, if any, which rely on this unverified and less than credible stressor would not be probative.  With regard the to the Veteran's other claims, the Board notes that the ARCW correspondence indicates that the Veteran is seeking disability compensation for a mental disability; there is no evidence of record that the Veteran has filed, or been granted, SSA benefits for a hip, back, or knee disability.  Importantly, the Veteran testified that his treatment is solely through VA and he has no insurance to obtain private medical care, thus, there would be no private medical records to obtain.  Available VA records are already associated with the claims file.  Based on the foregoing, the Board finds that a reasonable possibility does not exist that there are SSA records which would help the Veteran substantiate his claims.

Legal criteria 

Service Connection in general 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).

Service connection on a Secondary Basis

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Right Hip Disability

The first element of a claim for service connection is evidence of a current disability.  The Board finds, as discussed below, that there is no competent credible evidence that the Veteran has a right hip disability for VA purposes.  The Board also finds, as discussed below, that even if the Veteran does have a right hip disability, the evidence is against a finding that it is causally related to active service or to a service-connected disability.  

A January 2005 VA clinical record reflects that the Veteran demonstrated normal truck flexibility and lower extremity range of motion.

A July 2008 VA infectious disease progress note reflects that the Veteran had complaints of both feet, shoulders, and knee.  The report is negative for hip complaints.  

An October 2008 VA examination report reflects that the Veteran reported that he had been having trouble with his hip for years.  He stated that approximately once a week his right hip seems to "go out" for 2-3 minutes and he can hardly walk.  He further reported that he thinks his hip problem is related to his back.  He reported that he injured his back two and a half years earlier (or in approximately 2006) while lifting and that his hip started to bother him.  Upon clinical examination, it was noted that he had a normal gait and stance.  The right hip showed no swelling or deformity, and no findings of trochanteric bursitis.  He had flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 25 degrees with terminal pain, external rotation to 60 degrees, and internal rotation to 40 degrees.  X-ray of the right hip was normal.  The assessment was right hip strain unrelated to his left knee strain.  

The Veteran testified at the December 2009 DRO that he does not have an abnormality of the hip.  He testified that it does not give way or lock. (See DRO hearing transcript pages 8 and 9.)

An August 2010 VA examination report reflects that the Veteran reported that he has "constant pain" in his right hip and that he hurt it in service when he was allegedly raped in 1983.  The examiner noted that upon clinical examination, the "veteran is tender to palpation anywhere I palpate his [right] hip."  He further noted that all range of motion is painful and that the Veteran's flexion was to 65 degrees, extension to 10 degrees, adduction to 25 degrees, abduction to 40 degrees, external rotation to 55 degrees, and internal rotation to 30 degrees.  The examiner also stated 

[p]lease note, the veteran comfortably sat in his wheelchair with his hip flexed at 90 degrees.  Despite my multiple requests, the veteran was clearly actively resisting flexion of his [right] hip which he attributed to pain.

The report reflects that the Veteran had a normal right hip with no findings on x-ray or examination to support any anatomical diagnosis.  

The Veteran testified at the 2011 Travel Board hearing that he first began to have issues with his right hip in approximately 1992 or 1993.  He further testified that he thinks that his walk is affecting his hip, and that a VA doctor told him that "it's a possibility".  (See Board hearing transcript pages 12 - 14.)  He testified that he is not receiving current treatment for his hip and that he has not had any treatment since approximately 1996 or 1997.  

The Board finds that the evidence of record does not reflect that the Veteran has a current disability for VA purposes.  Although the October 2008 VA examination report reflects an assessment of right hip strain based on the Veteran's subjective complaints and range of motion; the Board finds, based on the record as a whole, that the Veteran is not credible with regard to his symptomatology or his range of motion efforts; the clinical opinion of a strain is not probative because it is based on the Veteran's less than credible statements.  

The Board's credibility finding is based on the Veteran's inconsistent statements and the lack of objective clinical evidence.  The Veteran has been inconsistent with regard to his symptomatology and the onset date of such.  The Board has considered the January 2005 VA record which reflects normal range of motion of the lower extremity, and the July 2008 VA record which reflects complaints of the feet, shoulder, and knee, but is negative for hip complaints.  If the Veteran had been having hip complaints, the Board finds that it would have been reasonable for him to have mentioned it, and for it to have been noted, when he reported feet and knee complaints.  Moreover, the Board has considered the Veteran's testimony at the December 2009 DRO hearing that he does not have an abnormality of the hip and that it does not give way or lock. The Board has also considered the August 2010 VA examination report which reflects that the Veteran was clearly resisting flexion of his hip.  

The earliest clinical evidence, post service, of a right hip disability or complaints of a right hip disability is in 2008, approximately 25 years after separation from service.

The Veteran has stated that his hip problem began in 1983 when he was allegedly raped (August 2010 VA examination report), that it began in 1989 or 1990 (2011 Board hearing), that it began in 1992 or 1993 because of the way he walks (2011 Board hearing), that it began in 2006 after he injured his back while lifting (2008 VA examination), and that he did not have a hip abnormality (2009 DRO hearing).  Importantly, x-rays are negative for an abnormality, and on examination his right hip showed no swelling or deformity, and no findings of trochanteric bursitis.  Also importantly, the December 2010 report indicates that the Veteran did not appear to perform range of motion testing to the best of his effort.

The Board may not ignore a Veteran's testimony or statements simply because he is in interested party and stands to gain monetary benefits; however his personal interest may affect the credibility of the evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  See also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)(credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board finds that the probative evidence of record does not reflect a right hip disability for VA purposes.  The objective diagnostic testing is negative for a disability and the Veteran is less than credible with regard to symptomatology. 

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right hip disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also notes that even if the Board found that the Veteran had a right hip disability, the evidence is against a finding that it is causally related to active service or a service connected disability.  The Veteran has stated that he injured his hip in service while being raped; however, the Board in the decision below, finds that the Veteran is less than credible with regard to being raped in service.  In addition, the Veteran's STRs are negative for treatment for, or a complaint of, the hip.  His report of medical history for discharge purposes is negative for any complaints regarding the hip; however, it does note several other complaints.  The Board finds that if the Veteran had hip complaints, it would have been reasonable for it to have been noted at that time, when he noted his other six complaints.  

The Veteran has also stated that he has a right hip disability due to his altered gait; however, the clinical evidence of record is against an altered gait.  (See October 2008 and August 2010 VA examination reports.)  The Veteran has stated that he has a hip disability related to his service-connected left knee disability; however, the October 2008 VA examination report reflects that a right hip strain was unrelated to his left knee strain.  

The Veteran has also stated that he has a right hip disability due to post service back injury in 2006; thus, it is unrelated to his service.  

In sum, the Board finds that there is no competent clinical evidence or credible lay evidence of record which reflects that the Veteran has a right hip disability causally related to active service or to a service connected disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection - Low Back Disability

Direct incurrence

The Veteran contends that he has a low back disability causally related to active service or to a service connected disability.  An August 2010 VA examination report reflects a finding of chronic lumbar spine strain and degenerative changes.  Thus, the Board finds that the first element for service connection has been met.  The Board will first discuss the Veteran's claim on a direct incurrence basis.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's reports of medical history and examination for enlistment purposes, dated in May 1980, reflect no history of recurrent back pain and no abnormality upon clinical examination.  The STRs, with the exception of the report of medical history upon separation, are negative for any complaints of, or treatment for, the Veteran's back.  The Veteran's March 1983 report of medical history reflects that the Veteran reported that he had had recurrent back pain.  The physician's summary and elaboration reflects that the Veteran had occasional sharp pain without radiation which had resolved.  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met. 

An August 2010 VA examination report reflects the opinion of the VA examiner as follows:

[i]t is my opinion that his current lumbar spine condition is not at least as likely as not the same condition he had during military service.  The information from the service I could see regarding his back was the comment on his separation exam that he had recurrent back pain which had resolved and that his objective spine exam was normal.  Intermittent back pain is common in the absence of any chronic back pathology and I see nothing from the records that suggest that the veteran had developed a chronic debilitating back condition or had any injury or trauma that would have predisposed to any chronic back condition.  His current back findings are age related.  

Thus, the clinical evidence of record is against a finding that the Veteran has a current low back disability causally related to active service.  The Board also finds that there is no credible evidence of record for a finding of continuity of symptomatology since service.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., back pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has back pain.  However, the Board finds that the statements of continuity of symptomatology since service are less than credible when considered with the entire evidence of record.  

The October 2008 VA examination report reflects that the Veteran attributed his low back condition to an on-the-job injury two and a half years earlier (or approximately 2006.)  The report is negative for any in-service back trauma.

The Veteran testified at the December 2009 DRO hearing that he had been told by a doctor that his back may be due to a left knee and hip injury.  (See DRO hearing transcript page 7); however, the clinical evidence of record does not reflect such an opinion.  The Veteran further indicated that his back was not an "issue" while working at VA after service but may have been strained while lifting.  He testified that he did not think that he hurt his back in the Navy and that he was claiming a back disability as secondary to his left knee disability.  (See DRO hearing transcript pages 6 and 7.)

The Veteran testified at the 2011 Board hearing that he did not recall receiving treatment for his back while in service or immediately after service.  He further testified that he does not have any current treatment for his back, and that his back pain is due to his alleged altered gait caused by his service-connected left knee disability.  However, he also testified that his back pain was caused by being thrown up against a rail while being sexually assaulted in service.  (See Board hearing transcript pages 15 - 18.)  He testified that he had swelling, redness, and tenderness after the incident in service.  He further testified that he was told by his commanding officer not to report the incident.  As is discussed in further detail below, the Board finds that the Veteran is less than credible with regard to a sexual assault in service, to include a back injury.  

The earliest clinical evidence of a back disability is in 2005; however, it reflects a complaint with regard to the upper back.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this regard, the Board notes that not only is there a lack of clinical evidence of back complaints from separation to 2005, but the Veteran has stated given inconsistent statements with regard to this back etiology and onset.  

While the Veteran may state that he believes that his disability is causally related to military service, the Board notes that the Veteran has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, the lay opinions do not constitute competent medical evidence and lack probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current back disability to service, the initial clinical demonstration of back pain more than two decades after separation from service is too remote to be reasonably related to service and service connection on a direct incurrence basis is not warranted.  

Secondary Basis

The second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Veteran is service connected for left knee strain evaluated as noncompensable from March 1983 to May 2001, and as 10 percent disabling from May 2001.  The probative competent clinical evidence of record, as discussed below, is against a finding that the Veteran's has a back disability due to his left knee disability, or that he has a back disability aggravated by his service-connected left knee disability. 

An April 2005 VA clinical record reflects that the Veteran reported that he suffered a strain after lifting a patient the previous day.  The report reflects that the Veteran reported that the pain was "seemingly trivial at time, but became significantly worse several hours later."  The pain was noted to be in the upper lateral back.  He was assessed with muscle strain. 

A May 2006 VA clinical record reflects an active problem of back strain.  A subsequent May 2006 VA clinical record reflects that the Veteran had an acute upper back injury after trying to break up a fight the previous day.  It was noted that the Veteran reported that he was thrown against the elevator wall.  The Veteran denied any involvement of the low back but indicated it was the mid to upper back.  

The October 2008 VA examination report reflects the opinion of the examiner that the Veterans back disability was lumbar paraspinal muscle strain unrelated to his left knee strain.  

The August 2010 VA examination report reflects the opinion of the VA examiner that the Veteran's current back disability is age related.  In addition, he stated as follows:

[w]ith regard to the requested opinion, it is my opinion his lumbar spine conditions were not caused by nor aggravated by his [left] knee strain, meniscus injury, or DJD.  These knee conditions are not known to cause lumbar spine strain and degenerative change and I do not see a chronically abnormal gait supported by the documented records (. . .) which could have predisposed to these conditions.  

The examiner further stated:

[w]ith regard to the veteran's gait, I find no records documenting such an abnormal gait and the callosities on his feet support he is ambulatory.  It is unclear to me whether his current gait abnormality (or more specifically his lack of ambulation) is related to the new toe fracture or whether the veteran is exaggerating for the sake of this C & P disability exam as none of the above conditions would be expected to limit his gait as significantly as he showed today.  

Based on the foregoing, the Board finds that the evidence of record is against a finding that the Veteran has a current low back disability causally related to active service or to a service-connected disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating the Left Knee Disability

In a statement received in January 2007, the Veteran asserted that an increased evaluation was warranted for his service-connected left knee disability.  As the Veteran's claim was received by VA in January 2007, the rating period on appeal is from January 2006, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects an increase in disability during that one year period.  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

An August 2008 VA examination report reflects that the Veteran reporting pain, flare-ups, locking, and giving way of the knee.  Upon examination, it was noted that the Veteran had nonpainful range of motion from 0 to 45 degrees with pain at 45 degrees.  The knee was stable to varus and valgus stress, and the Lachman's test was negative.  The examiner noted that anterior and posterior drawer tests were not able to be performed because the Veteran could not flex his knee far enough.  There was peripatellar tenderness to palpation.  Upon x-ray, there was no patellofemoral arthritis.  The examiner noted that the clinical examination was consistent with left knee strain.  The examiner stated that the Veteran "does not have any grossly positive physical signs with the exception of limited range of motion of the left knee.  The knee is stable to varus and valgus stress.  For the veteran's left knee, there is no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  I cannot address range of motion during flares as the veteran is not currently having a flare."

An October 2008 VA examination report reflects that the Veteran reported that his left knee gives way, locks, and swells intermittently.  The Veteran reported flare ups of locking and additional pain as occurring almost once a month and lasting a few days.  He reported that he treats with cold compresses, hot baths, and over the counter Tylenol or Advil.  He reported using a home-made cane, but not a brace.  The examiner opined that the Veteran had a left knee strain.  The examiner also diagnosed the Veteran with a left knee medial meniscal injury with locking, swelling and limited range of motion unrelated to service or a service connected disability.  The examiner stated that the severe loss of range of motion is due to the nonservice-connected disability, but the examiner "cannot estimate the loss of range of motion attributed to the right [sic] knee strain without resorting to mere speculation."  The range of motion was flexion to 40 degrees limited by pain and extension to 0 degrees.  

The Veteran testified at the December 2009 DRO hearing that his knee locks up, he has fluid on the knee, it is hard to bend his knee, and that he obtained a knee brace from Walgreens.  He further stated that he has fallen due to his knee locking up.  (See Board hearing transcript page 3.)

An August 2010 VA examination report reflects that the Veteran reported stiffness, swelling, and locking of his knee.  The report reflects that the Veteran had "significant" pain when his knee was touched by the examiner.  The report reflects that there was no swelling, erythema, increased warmth, or deformity.  There was negative Lachman's and posterior drawer sign.  The medial and lateral ligaments were intact.  His McMurray testing was noted to be equivocal.  The examiner opined that there "is no instability of the knee."  The examiner opined that a medial meniscal injury can predispose to degenerative joint disease and it is at least as likely as not that the Veteran's DJD was caused by his left medial meniscus tear, symptoms of which were exhibited in 1983.  The report reflects that all range of motion was painful.  Flexion was 0 - 85 degrees, extension was to 0 degrees.  The examiner stated as follows:

[p]lease note, the veteran was sitting comfortably in his wheelchair with his knee flexed to at least 90 degrees.  Despite my multiple requests, the veteran was clearly actively resisting flexion of his [left] knee which he attributed to pain.  For the [left] knee the ranges of motion with three repetitive motions, there is no additional functional impairment due to pain, weakness, fatigability, incoordination or repetition.  Since the flare-up is not occurring today, I would have to resort to mere speculation to assess any loss of function during flare-ups.  

An x-ray impression was "very minimal narrowing of the joint space in the medial tibiofemoral compartment.  Otherwise, normal left knee radiographs."

The Veteran testified at the November 2011 Board hearing that he cannot bend his knee properly, that he cannot squat, that he cannot exercise, and that the knee is swollen on occasion.  He further stated that walking, to include up and down stairs, hurts.  He testified that his knee pops and locks ups.  He further testified that he has been taking codeine for pain for approximately one to two years.  (See Board hearing transcript page 4.)  The Veteran testified that he has been given a knee brace but he "wore it out".  

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257) , without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In the present claim, the clinical evidence of record is against a finding that the Veteran has instability of the knee.  The Board notes that the Veteran has reported instability; however, his report of the sensation of his knee giving way or instability is subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record is against a finding of instability.  Both the August 2008 and the August 2010 VA examination reports note that there was no instability of the knee.  The Board finds that these objective findings are more probative than the Veteran's subjective complaints made for rating purposes.  As both examiners found the knee to be stable, the Board finds a separate rating for instability is not warranted.   

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

A 10 percent evaluation is warranted when flexion is limited to 45 degrees.  The August 2008 VA examination report reflects that the Veteran had nonpainful range of motion from 0 to 45 degrees with pain at 45 degrees.  

The October 2008 VA examination report reflects flexion was 0 to 40 degrees limited by pain.  

The August 2010 VA examination report reflects that the Veteran had flexion to 85 degrees with pain at all range of motion upon examination; however, the examiner also noted that the Veteran was observed with flexion to at least 90 degrees while sitting "comfortably" and that he was actively resisting flexion.  The report indicates that the Veteran was less than forthcoming with regard to his effort and was not credible with regard to pain.  The Board acknowledges that pain can cause a Veteran to limit motion and thus, resist flexion upon examination; however, the Board finds most probative that when the Veteran was not being physically tested, he was observed with flexion of 90 degrees without evidence of pain noted.  

A 10 percent evaluation is warranted when extension is limited to 10 degrees.  The August 2008 VA examination report reflects that the Veteran's extension was 0 degrees with no pain.  

The August 2010 VA examination report reflects that the Veteran extension was to 0 degrees with pain.  Extension limited to 0 degrees is noncompensable.  Even if the Board were to find that the Veteran's left knee extension were limited to 5 degrees due to pain, the disability would still be noncompensable.  In addition, based on the Veteran's unsupported statements with regard to instability, and his resistance to performing the testing, and his sitting comfortably, which was inconsistent with his complaints of pain, the Board finds that the Veteran is less than credible with regard to the extent of his knee disability symptoms.  (The Board also notes that the August 2010 VA examination report reflects that the Veteran was positive for exaggerated nonreproduceable responses with regard to examination of his back; although this was regard to a different disability, it does indicate that the Veteran may be less than credible with regard to claimed disabilities.).  

Arthritis due to trauma is rated under DC 5010, which directs it to be rated under DC 5003.  Under DC 5003, degenerative arthritis by x-ray findings will be rated on the basis of limitation of motion.  When however, the limitation of motion of the specific joint or joints involved is noncomepensable under the appropriate DC, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  The August 2008 report reflects no positive signs except limited range of motion, and the August 2010 VA examination report reflected no swelling; however the October 2008 examination report reflects mild effusion.   

The Board has considered other knee-related diagnostic codes to determine if any would result in a higher or additional separate rating, but finds none.  DC 5256 is inapt because there is no medical evidence of any ankylosis associated with the Veteran's right knee disability.  DC 5258 is inapt because the testing was determined to be equivocal and the Veteran has been found to be less than credible with regard to his symptoms.  DC 5259 is inapt because there is no medical evidence of removal of semilunar cartilage.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262), or of acquired traumatic genu recurvatum with weakness and insecurity in weight bearing (DC 5263).  

Based on the foregoing, the Board finds that the Veteran's service-connected left knee disability does not warrant a rating in excess of 10 percent for any period on.  There is no credible evidence of record that his flexion is limited to 45 degrees or less, that his extension is limited to 10 degrees or greater, or that he has instability.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  Therefore, a further analysis under Thun is not warranted. 

New and Material Evidence - Acquired Psychiatric Disability

In an October 2008 statement of the case, the RO reopened the claim for service connection for PTSD and denied entitlement on the merits.  As noted above, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Evidence of record at time of last final denial

Historically, the appellant's claim for entitlement to service connection for PTSD was denied by the RO in October 2001 and the decision became final.  38 U.S.C. § 7105.  In September 2005, the RO did not reopen the Veteran's previously denied claim because new and material evidence had not been received.  No appeal was taken from that determination, and it is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.  In a claim received in January 2007, the Veteran requested that his claim for entitlement to service connection for PTSD be reopened.  

The evidence of record at the time of the September 2005 RO decision included the Veteran's STRs.  A November 1981 STR reflects that the Veteran had sought treatment for sleepwalking that morning and possible alcohol abuse.  The Veteran reported that he had woken up in someone else's berthing space that morning and the rightful owner had accused him of sleep walking.  The Veteran reported that he had taken alcohol and Tylenol for a headache.  An STR dated the next day reflects that the Veteran reported sleepwalking that evening.  An STR dated six days later reflects the Veteran discussed episodes of "sleep walking" and denied being homosexual.  He was counseled about ways to relax and remove stress.  The Veteran's report of medical history dated in March 1983 reflects that the Veteran reported "yes" but then checked "no" for nervous trouble of any sort.  (The Board has found that the Veteran's final answer was "no", based on the physician's summary which has a notation for all the other "yes" responses made by the Veteran but is negative for "nervous trouble of any sort.")

A December 1982 Department of the Navy memorandum to the Veteran, from his commanding officer, reflects that he was being considered for an administrative discharge due to homosexuality.  

The Veteran's service personnel records reflect that in January 1983, the Veteran's commanding officer recommended that the Veteran be discharged from service due to homosexuality.  The commander reported that the Veteran had been the subject of an investigation which revealed that he had been witnessed engaging in overt homosexual activities with at least one or more members of the command.  The commander further noted that the Veteran had been an efficient and productive yeoman and his performance commendable.  

A witness statement by A.C., dated in January 1983 reflects that A.C. had been informed by another service member (C.) that the Veteran thought he "was cute and wanted to meet" him because "he would like to have some of that."  The statement further reflects that A.C. was informed by another service member (W.) that the Veteran dressed in a white terry cloth robe and "flashed" as well as attempted to be "seductive."  A.C. also stated that the Veteran was seen in a compromising position in a car in the parking lot.  

VA records reflect that the Veteran was admitted for drug abuse, substance abuse, and detoxification.  He was employed as a letter carrier for the Postal Service, reported that he started using alcohol in 1984, and at that time reported "sexual addiction, no control" (i.e. May 1989 and March 1992 records.) 

An April 1992 VA report reflects that the Veteran reported he started drinking at age 17 to reduce social pressure and it became worse about 10 years earlier when he began binge drinking; it was noted he had one previous treatment for substance abuse.  The Veteran had diagnoses of alcohol, cocaine, and nicotine dependence.  


VA records dated in February 1996 reflect that the Veteran had diagnoses of cocaine and alcohol dependence and major depression 

June 2001 VA records reflect a psychiatric history of personality disorder and a diagnosis of polysubstance dependence in remission.  The records also reflect a history of schizoaffective disorder and depression. 

A statement by the Veteran dated in May 2001 reflects the Veteran's allegation that in January 1983 while stationed in Okinawa, he was sexually assaulted by two members of his company.  

An August 2001 VA examination report reflects that the Veteran has a history of several psychiatric hospitalizations, two at the West side VA for overdose and suicide attempt and also has a history of alcohol and crack cocaine use.  The report reflects that the Veteran reported that he was hospitalized when in the military because of sexual assaults and physical assaults.  The examiner noted that the Veteran "gives a history of paranoid thinking and psychotic symptoms of hallucinations."  The examiner also noted that the Veteran is not a good historian and is unable to give the details of his past psychiatric treatment.  He was diagnosed with psychotic disorder, alcohol dependence and substance abuse disorder.  The examiner opined that there were no military stressors that could support a diagnosis of PTSD.

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial, in September 2005, includes the Veteran's statements and VA records.  The VA clinical records from 2001 to present reflect numerous treatments for substance abuse. 

October 2001 VA records reflect a history of schizophrenia and bipolar disorder.  

A December 6, 2001 VA record reflects that the Veteran reported that he had attempted suicide in 1979 by hanging himself (pre-service), and in 1995 (post service) by jumping out a window.  He reported a history of verbal abuse by his father, physical abuse by his mother, and denied a history of childhood sexual abuse.  He reported being a victim of street violence three times, with the worse being beaten up.  He denied other traumatic events. 

Another December 6, 2001 VA record reflects that the Veteran reported a history of verbal abuse by his mother, physical abuse by his father, being raped at age 11 years by his brother and uncle, and being raped at age 24 while in the Navy by another sailor.  

October 2006 VA records reflect that the Veteran reported he was sexually abused by his father and uncle at age 9.  He also reported that he served in the Navy for four years at the end of Vietnam and was raped in the military.  (The Board notes that the Veteran's service in the military was from June 1980 to March 1983-less than three years and not during the Vietnam War era).

February 2005 VA record reflects that the Veteran reported being sexually abused and "ritualistically beaten" by his father during childhood.  

VA records in March 2005 reflect that the Veteran was diagnosed with bipolar disorder, alcohol dependence, cocaine dependence, and marijuana dependence, in remission.  The Veteran reported military sexual trauma in the Navy, and sexual abuse at age nine by his father.  The report reflects that the Veteran stated that he first saw a psychiatrist in 1984 in the navy for depression, and that the depression at the time was that he was raped in the military and not able to tell anybody about it, or at least he was told not to mention anything.  He further reported that he was "never able to tell anybody about his military sexual trauma until telling a doctor about it in 1995."

June 2005 VA records reflect that the Veteran was referred to an alcohol and drug residential treatment program.  The Veteran reported that he began drinking alcohol at age 16, and using cocaine at age 18.  He reported that he grew up in an environment where alcohol abuse was prevalent.  

An April 2010 private mental health therapist report from the AIDS resource center reflects that the Veteran had diagnoses of bipolar II disorder, hypomanic episode with rapid cycling, PTSD, and cocaine dependence.  

VA records reflect that the Veteran has reported that he was fired after he reported an employee for being inappropriate/lewd regarding his sexuality.  The record also reflects that the Veteran was fired for physical reasons.  A December 2010 VA clinical record reflects that the Veteran was admitted for approximately one week for alcohol dependence, cocaine dependence, and bipolar.  The record further reflects that the Veteran reported that his father had raped him, and he suffered military sexual trauma in 1985.  (The Board notes that the Veteran separated from active service in March 1983.)

Undated correspondence by Dr. P.K. (VA staff psychiatrist) at the VAMC in Milwaukee, Wisconsin reflects the examiner's opinion that the trauma experienced by the Veteran during military service intensified the memory of trauma he sustained during childhood.  It was noted that the Veteran also "struggles with periods of affective instability indicative of bipolar spectrum affective illness."  

A Naval Criminal Investigative Service (NCIS) report reflects that the Veteran was investigated for sodomy upon receipt of a complaint that the Veteran and two co-subjects were involved in homosexual activity.   The investigation was predicated on a November 1982 request of the commanding officer of the Kadena Air Base, Japan, after receipt of a report that in October 1982, the Veteran was seen fondling the groin area of a co-subject (H) while in a POV.  In November 1982, the Veteran and co-subject G. were observed in the same rack together.  (The Board finds that a "rack" is a bunk, berthing, or sleeping area.)  A polygraph examination of one of the co-subjects (G.) reflected that he denied having had a sex act with the Veteran in his room in November 1982 and denied having had a sex act with the Veteran.  The report further reflects that deception was indicated by the co-subject.  

A November 1982 statement by W. P. reflects that in November 1982, he walked into his room and observed co-subject G. sitting in a chair with the Veteran on his knees between G.'s legs.  W.P. reported he left the room without saying anything.  He further reported that he returned 15-20 minutes later, and both the Veteran and G. were in the same rack together, with G. laying on his back and the Veteran on his knees in bed with his head between G.'s legs.  According to W.P., the Veteran laughed when W.P. told the two individuals in the rack to "get their act together and to get out of the room."

A statement by B.W. dated in November 1982 reflects that he observed the Veteran and H. in H.'s vehicle in the parking lot.  He further report that it appeared that the Veteran was fondling H. in the groin area. 

A statement by the Veteran, dated in November 1982, reflects that he reported that he left a club with two other individuals at closing time.  G. accepted an invitation to his room for a drink.  He further reported that he undressed and got into bed.  He reported that while sitting on his bed, W.P. "stuck his head" in the room, did not say anything and left quickly.  He further stated that G. was sitting in a chair fully clothed at the time.  He reported that W.P. did not return to the room.  He denied any homosexual activity.  He reported that when he woke up at approximately 7:30 in the morning, G. was not there.  

A statement by G. dated in November 1982 reflects that after a club closed, he and three other individuals left.  He reported he went to the Veteran's room for a drink.  He stated that W.P. entered the room and he spoke to W.P.  He stated that W.P. returned to the room about 15 minutes later and left again very quickly.  He further reported that he slept in a chair in the Veteran's room until approximately 7:30 in the morning.  He denied any homosexual activity.   

The Veteran testified at the December 2009 DRO hearing that he was raped in Korea in March 1983 by D.C.  He testified that he was processed out of the Navy within one week of the rape.  He further testified that he was told to say that he was homosexual.  He testified that the rape incident was investigated and he reported it to attorneys who were investigating officers with CID (criminal investigation division).  He stated that he could not remember the base, but that it was in Korea where he was assigned.  (The Board notes that the service personnel records do not reflect service in Korea.)

At the November 2011 Board hearing, the Veteran testified that he was raped in service.  He testified that he was thrown against a metal beam and injured his low back.  He stated that this caused swelling, tenderness, and a welt to his low back.  He further testified that he was told by his commanding officer not to report any problems with his back.  He testified that the commander told him to "to make it easier for everybody just say that I'm homosexual, get out of the military and I would get my honorable discharge and everything would be fine."  He testified that the sexual assault occurred two months before he was discharged.  

The Veteran further testified that on the night of the alleged sexual assault, he had been drinking in Korea and became drunk.  He and another service member went to his room, and began wrestling because the other man was trying to take off his clothes, and then the other man raped him.  He stated that he fought back.  He also testified that his roommate walked in, he asked his roommate for help, and his roommate walked out.  He further stated that a report of the incident was made and that he reported that he was sexually assaulted and that started the homosexuality investigation.  He stated that he was dishonorably discharged from the service because of homosexual behavior.

The Veteran stated this incident of an alleged rape was the only incident in service.  The Veteran testified that he received psychiatric treatment at a VA center immediately after he got out of the military. 

Old and new evidence of record considered as a whole

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  The Veteran's claim was originally denied because there was no clinical evidence that he had PTSD due to service.  

The claims file now includes a clinical opinion that the Veteran has PTSD which may be related to military sexual trauma.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the record since the last final denial, specifically the clinical records which reflect a relationship between alleged military sexual trauma and PTSD, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.

Reopened claim 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo.  The October 2008 statement of the case reflects that the RO reopened the Veteran's claim and denied entitlement on the merits.  As such, the Veteran is not prejudiced by the Board's consideration of the reopened claim on the merits, de novo.

The Veteran has a diagnosis of PTSD based on childhood sexual abuse and military sexual abuse.  However, the Board finds, for the reasons noted below, that the Veteran is less than credible with regard to assault in service; therefore the PTSD diagnosis, which is based on an unverified military stressor, is not probative, and is insufficient to support a claim of entitlement to service connection for PTSD.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).

The Board has considered whether there is any evidence of record contemporaneous to service which supports the Veteran's alleged stressor, but finds that there is not.  The Veteran alleges that the sole incident for his discharge from service for homosexuality was the alleged "rape" by a fellow service member which occurred in approximately January to March of 1983.  The Board finds that the Veteran is less than credible with regard to such an alleged incident.  According to the Veteran, he drank alcohol, went back to his barracks room with another man, and was sodomized.  He states that his roommate walked in on the incident but then left.  The Board finds that the Veteran is a poor historian and has given numerous inconsistent statements, which are unsupported by other evidence of record.  

The Veteran has reported that the incident occurred in January 1983 while he was stationed in Okinawa (Japan); however, he has also reported that it occurred in March 1983 in Korea.  He has also stated that it occurred in 1985. He has stated that it occurred within one week of his discharge; however, he has also stated that it occurred two months prior to his discharge.  He has stated that he was sexually assaulted by two members of his company; however, in subsequent statements, he reported that it was one man.  (He has stated that there was only one incident.)  

He has stated that he served in the Navy for four years at the end of the Vietnam War; however, he actually served for less than three years, more than five years after the Vietnam War era ended.  He has stated that he served in Korea, however, the record reflects service in Japan, not Korea.

He has testified that he was never able to tell anybody about his military sexual trauma until telling a doctor about it in 1995; however, he also stated that he told his commander about it in service, and that it was investigated in service.  In addition, in his notice of disagreement dated in August 2007, he stated that he never told anyone other than his mother about the rape; however, the August 2001 VA examination report reflects that the Veteran reported that he was hospitalized when in the military because of the sexual assault.

He has stated that he was dishonorably discharged from the service because of homosexual behavior; however, the record reflects he was discharged with an honorable discharge.

He stated the alleged rape was the only incident in service that led to allegations of homosexuality and his discharge.  However, the evidence reflects that an investigation was initiated in November 1982 to investigate the Veteran for homosexuality based on an October 1982 incident.  In addition, the Veteran was notified in December 1982 that he was being considered for an administrative discharge due to homosexuality.  The investigation file includes November 1982 records that reflect that the Veteran's roommate reported he had walked into his room and observed the Veteran in sexually compromising positions with another man.  The record also includes the statement of another individual that he had observed the Veteran apparently fondling another man's groin area in a parked car. 

Although the Veteran stated that he reported to his commander and investigators that he was raped, and that he gave a statement, the Veteran's statement of record from the investigation reflects that he reported that he did not have sexual intercourse with another man.  The Veteran's November 1982 statement is negative for any allegations of rape, attempted rape, sodomy, or other sexual activity.  To the contrary, the Veteran denied any such conduct.  

Although the Veteran has stated that he was told in service to report that he was homosexual rather than raped, the evidence reflects that the Veteran denied any homosexual activity.  Not only is the evidence negative for a report of a sexual assault, the Veteran denied homosexuality.   

Although the Veteran contends that the alleged rape occurred in 1983, he has also stated that it was the only incident in service and that it was investigated by CID.  The Board notes that the only incident of record which is remotely similar to the Veteran's allegation is the incident with G., noted above, which was observed by the Veteran's roommate, W.P..  It is entirely negative for non-consensual sexual conduct and reflects that the Veteran actually laughed when told to "get his act together."  In addition, the record reflects other incidents of alleged homosexual conduct or persuasion, to include the Veteran fondling the groin of another man, the Veteran allegedly stating that he "wanted" another man, and the Veteran "flashing" himself and acting seductive.  While the Veteran has stated that he was told not to tell anyone about the alleged rape and that he was discharged "within one week of the incident", a January 1983 Department of Navy memorandum reflects that stories concerning the Veteran's homosexual activities were "common knowledge through the command" several months before discharge.

The Board has reviewed the Veteran's STRs for evidence of unexplained bruises or injuries in service, which could possibly support a finding of an assault, but finds no such evidence.  The STRs are also negative for any period of hospitalization in service.  In addition, on his report of medical history for discharge, he denied any treatment for a mental condition and denied treatment within the last five years for anything other than minor illness.

In addition, the Board finds that the evidence of record does not support a finding that the Veteran's behavior changed following the claimed stressor.  There is no competent evidence that while in service, the Veteran requested a transfer to another military duty assignment; that his work performance deteriorated, or that he had depression or excessive worry.  The Veteran's report of medical history does reflect that the Veteran reported nervous trouble, but that he then changed his answer to negative for such.  In addition, the Board finds that report of nervous trouble would not necessarily substantiate a rape, as it would also be reasonable to be nervous after having undergone a criminal investigation and administrative separation. 

The Board has considered the Veteran's proficiency and conduct scores and whether they reflect a decrease in his work performance, which may be an indication of a traumatic event.  The Veteran's professional performance scores, military appearance, military behavior, and adaptability scores were 3.8s and 4.0s between January 1981 and June 1982.  In January 1983, his scores were also 3.8s and 4.0, with the exception of a 2.0 for military behavior.  This is consistent with a finding of homosexuality, which was not considered compatible with military service in 1983.  In addition a Department of the Navy memorandum dated in January 1983 reflects that the Veteran had been an efficient and productive yeoman and his performance in the administration office had been commendable.  Thus, the Board finds that the evidence is against a finding that the Veteran's work performance deteriorated in 1983.  The Veteran's scores show a consistent pattern with no major deviations.  

The Board finds that the evidence of record from the Veteran's service, which is contemporaneous in time to the alleged rape, is more probative than the Veteran's statements made years later, especially in light of the Veteran's substance abuse problems, inconsistent statements, and financial interest in obtaining service connection.  The records do not support the Veteran's allegation of rape or of any assault in service.  Thus, any clinical diagnosis of PTSD based on such an allegation is not probative and does not support a finding of entitlement to service connection.  

The competent clinical evidence of record is against a finding that the Veteran has PTSD causally related to active service.  The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability, is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for PTSD, is denied.  

Entitlement to increased rating for a left knee disability, currently evaluated as 10 percent disabling is denied.


REMAND

TDIU


In statements made at an August 2010 VA examination, the Veteran asserted that his service-connected left knee disability renders him unemployable.  The appellant has therefore raised the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  The RO did not adjudicate whether the appellant's left knee disability renders him unemployable in the May 2007 rating decision on appeal.  Therefore, the matter should be remanded to the RO for adjudication of the issue of TDIU, in accordance with the holding in Rice.


Service Connection - Bilateral Foot Disability

The Veteran's May 1980 report of medical history for enlistment purposes reflects that the Veteran reported that he had had foot trouble.  The examiner's note reflects a history of "bunion".  The May 1980 report of medical examination for enlistment purposes reflects that the Veteran's feet were abnormal upon clinical examination.  It was noted that he had small bunions bilaterally.  Thus, the evidence reflects that the Veteran had pre-existing bilateral bunions on entrance to service.

An STR dated July 10, 1980 reflects that the Veteran complained of a callous on the 5th digit.  It is noted "trim callus [and] pad."  An STR dated July 18, 1980 reflects that the Veteran had painful calluses on the balls of his feet.  

The Veteran's March 1983 report of medical examination for separation purposes reflects that his feet were normal upon clinical examination.  

An April 1992 report reflects painful calluses of "many years".  Private and VA records also reflect that the Veteran was a mail carrier after service. 

An August 2010 VA examination report reflects that the Veteran had bilateral feet plantar fasciitis, bilateral feet callosities, and right nondisplaced spiral fracture in the proximal phalanx of the fifth toe.  The examiner noted that "[s]ervice records only show bunions and his foot exam on separation was actually noted to be normal.  Therefore, his [bilateral] plantar fasciitis and [bilateral] callosities are not the same condition he complained of during active duty.  His [right] 5th toe fracture is recent (2010) and unrelated to anything from the military."  Because the VA examiner failed to note that the STRs reflected calluses in service in 1980, but not in 1983, the Board finds that a supplemental opinion is necessary. 

A June 1989 VA record reflects Veteran sought treatment for corns and calluses.  It was noted that his occupation was as a mailman.  The Veteran testified at the Board hearing that he sought treatment for his feet in 1984 or 1985 at the West Side and/or Hines VA facility.  Records from 1984 or 1985 from the Hines VAMC are not associated with the claims file.  The Board finds that they may be useful in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all treatment and examination records for the Veteran's feet from the Hines VAMC for 1984 and 1985, if any.  Associate all obtained records with the claims file.  If no such records are available, such should be noted in the claims file.  

2.  Thereafter, request the August 2010 VA examiner, or another clinician if the August 2010 examiner is unavailable, to provide a supplemental opinion which considers the July 10, 1980 STR which reflects that the Veteran complained of a callous on the 5th digit, and the July 18, 1980 STR which reflects painful calluses on the balls of the feet.  

If the clinician determines that he or she cannot make an informed opinion without an examination, schedule the Veteran for a VA examination to determine the etiology of the Veteran's current bilateral foot disability.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  The examiner should opine whether it is as likely as not that the Veteran has a current bilateral foot disability causally related to active service, or proximately due to or chronically aggravated by the Veteran's service-connected left knee disability.  Rationale must be provided for the opinion offered.

3.  After undertaking any other development deemed appropriate, the RO should adjudicate the issue of entitlement to a TDIU, and readjudicate the issue of entitlement to service connection for bilateral foot disability, to include as secondary to the service-connected left knee disability.  If either benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


